MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Oct 31 2018, 9:18 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                          Curtis T. Hill, Jr.
Public Defender’s Office                                  Attorney General
Gary, Indiana
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of E.P. & G.P.                              October 31, 2018
(Minor Children), Children in                             Court of Appeals Case No.
Need of Services, and                                     18A-JC-1344
J.P. (Father),                                            Appeal from the Lake Superior
                                                          Court
Appellant-Respondent,
                                                          The Honorable Thomas P.
        v.                                                Stefaniak, Jr., Judge
                                                          The Honorable Matthew B.
Indiana Department of Child                               Gruett, Magistrate
Services,                                                 Trial Court Cause Nos.
                                                          45D06-1710-JC-1126, - 1127
Appellee-Petitioner



Crone, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JC-1344 | October 31, 2018                   Page 1 of 7
                                                 Case Summary
[1]   J.P. (“Father”) appeals the trial court’s determination that his minor children

      E.P. and G.P. (“the Children”) are children in need of services (“CHINS”).1

      He contends that the evidence was insufficient to support the trial court’s

      decision. Finding the evidence sufficient and concluding that the trial court’s

      decision is not clearly erroneous, we affirm.


                                     Facts and Procedural History
[2]   The Indiana Department of Child Services (“DCS”) filed a petition alleging the

      Children were CHINS after reports that the Children and their parents were

      living in an uninhabitable home and that both parents were using illegal drugs.

      The Children were removed from their parents’ care and placed with their

      grandparents. After detention and initial hearings in the matter, the trial court

      entered denials on behalf of both parents on November 21, 2017. The trial

      court held a factfinding hearing on April 3, 2018, at which Mother appeared

      with counsel and Father appeared pro se. Thereafter, the trial court found in

      relevant part as follows:


                 The evidence presented in the instant matter establishes that the
                 parents have been without suitable and/or stable housing since
                 the inception of the case in October of 2017. It is uncontested
                 that the home was without electric and gas utility services. Also,
                 the conditions existing within the family’s home in Highland
                 were observed to be deplorable, thereby necessitating the



      1
          The Children’s mother, M.S. (“Mother”), does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1344 | October 31, 2018   Page 2 of 7
        involvement of the Town of Highland. The home had fallen into
        such disrepair that the parents had to move out to allow for
        necessary repairs and reconnection of utility services. The
        parents were unable to provide sufficient explanation for either
        the existence of the deplorable conditions within the home or the
        absence of necessary utility services. To this date, the parents
        have not established any other stable residence, which would
        allow for the children’s return thereto. The parents have
        continued to offer claims of securing another residence; however,
        no objective evidence thereof has been provided. Additionally,
        despite testimony of the parents’ efforts, it has yet to be shown
        that the residence in Highland is cured of the substandard living
        conditions. The issue of unsuitable/unstable housing continues
        to be unresolved.

        Furthermore, both parents have a history of involvement with
        DCS due to substance abuse and poor living conditions within
        the home. Most recently, on December 12, 2017, both Mother
        and Father tested positive for opiate substances, which are
        metabolites of heroin. Neither parent was able to provide an
        adequate explanation for said drug screen results. Additionally,
        in calendar year 2018, Father has received multiple criminal
        charges relating to possession of drugs and/or illegal substances.
        In March of 2018, Father was arrested and spent time in jail on
        drug related charges. It is apparent that Mother and Father
        continue to struggle with drug possession and/or use, which
        impedes their ability to discharge their parental responsibilities.

        The parents’ inability to secure and/or maintain safe, suitable,
        and stable housing poses a threat to the health, safety, and
        welfare of the children. The parents’ continued struggles with
        substance abuse further magnify their inability to provide the
        necessities of daily living for the children.




Court of Appeals of Indiana | Memorandum Decision 18A-JC-1344 | October 31, 2018   Page 3 of 7
      Appellant’s App. Vol. 2 at 2-3. Accordingly, the trial court adjudicated the

      Children as CHINS and set the matter for disposition hearing. The trial court

      entered its dispositional decree on May 8, 2018. Father now appeals.


                                     Discussion and Decision
[3]   Indiana Code Section 31-34-1-1 provides that a child is a CHINS if, before the

      child becomes eighteen years of age, “the child’s physical or mental condition is

      seriously impaired or seriously endangered as a result of the inability, refusal, or

      neglect of the child’s parent, guardian, or custodian to supply the child with

      necessary food, clothing, shelter, medical care, education, or supervision” and

      “the child needs care, treatment, or rehabilitation that: (A) the child is not

      receiving; and (B) is unlikely to be provided or accepted without the coercive

      intervention of the court.” DCS has the burden of proving that a child is a

      CHINS by a preponderance of the evidence. In re Des.B., 2 N.E.3d 828, 835-36

      (Ind. Ct. App. 2014) (citing Ind. Code § 31-34-12-3).


[4]   “When reviewing the sufficiency of the evidence to support a CHINS

      adjudication, we consider only the evidence favorable to the judgment and the

      reasonable inferences raised by that evidence.” Id. at 836. This Court will not

      reweigh the evidence or judge witness credibility. In re M.W., 869 N.E.2d 1267,

      1270 (Ind. Ct. App. 2007). Where, as here, a trial court enters specific findings

      and conclusions, we apply a two-tiered standard of review. Bester v. Lake Cty.

      Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). First, we determine

      whether the evidence supports the findings, and second, we examine whether


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1344 | October 31, 2018   Page 4 of 7
      the findings support the judgment. Id. We will set aside the trial court’s

      judgment only if it is clearly erroneous. Id.


[5]   In challenging the sufficiency of the evidence that the Children are CHINS,

      Father’s argument is incredibly brief, and he appears to challenge only two of

      the trial court’s specific findings. Accordingly, the unchallenged findings stand

      as correct. McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997)

      (unchallenged trial court findings are accepted as true). Father argues that the

      court’s findings that the parents “were unable to provide sufficient explanation

      for … the existence of the deplorable conditions within the home” and that “the

      issue of unsuitable/unstable housing continues to be unresolved” were

      unsupported by the evidence. Appellant’s App. Vol. 2 at 2. Specifically, he

      complains that the trial court failed to “t[ake] into account” that the home was

      not owned by the parents and that, at the time of the factfinding hearing, “work

      was being done on the home” to correct some of the conditions. Appellant’s

      Br. at 8. Father fails to explain, however, how the ownership of the home

      where the Children were undisputedly residing excuses its deplorable condition,

      and he further fails to explain how the fact that work is now being done on the

      home necessitates a finding that the issues with habitability have been resolved.

      In essence, Father simply requests us to reweigh the evidence, and we will not.

      Ample evidence was presented to support the trial court’s ultimate conclusion

      that the shelter being supplied to the Children by the parents was, and continues

      to be, unsuitable and inadequate for the Children.




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1344 | October 31, 2018   Page 5 of 7
[6]   Father also implies that any findings that his past struggles with substance

      abuse currently affect his ability to parent the Children are unsupported by the

      evidence because there was evidence presented that he is taking methadone to

      address his problems, and that the methadone in his system was within

      “therapeutic levels” on his December 2017 drug screen. Id. at 9.                   Father

      ignores that, in addition to testing positive for methadone on his latest drug

      screen, he also tested positive for amphetamine, heroin, and morphine. Again,

      ample evidence supports the trial court’s findings regarding Father’s continued

      struggles with substance abuse.


[7]   Finally, Father maintains that he “can do whatever is necessary for his family,”

      and therefore the coercive intervention of the court is unnecessary. Id.

      Regarding the need for the court’s coercive intervention, a trial court necessarily

      considers a parent’s “past, present, and future ability to provide sufficient care”

      during a CHINS adjudication. Matter of J.L.V. Jr., 667 N.E.2d 186, 190-91 (Ind.

      Ct. App. 1996); see also In re D.J. v. Indiana Dep’t of Child Servs., 68 N.E.3d 574,

      580 (Ind. 2017) (“When determining CHINS status under Section 31-34-1-1,

      particularly the ‘coercive intervention’ element, courts should consider the

      family’s condition not just when the case was filed, but also when it is heard.”).

      Here, the trial court’s unchallenged findings demonstrate Father’s history of

      parental deficiencies and substance abuse as well as his present inability to

      provide sufficient care for the Children. Therefore, the trial court’s conclusion

      that court intervention is necessary is supported by its findings and is not clearly

      erroneous.


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1344 | October 31, 2018       Page 6 of 7
[8]   In sum, we will reverse a trial court’s CHINS adjudication “only upon a

      showing of ‘clear error’—that which leaves us with a definite and firm

      conviction that a mistake has been made.” Egly v. Blackford Cty. Dep't of Pub.

      Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992). We find no such error here and

      therefore affirm the trial court.


[9]   Affirmed.


      Najam, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-1344 | October 31, 2018   Page 7 of 7